Title: To James Madison from the Inhabitants of Lyman, District of Maine, 13 July 1812
From: Lyman, District of Maine Inhabitants
To: Madison, James


Lyman July the 13th 1812
At a legal Town meeting of the Inhabitance of the Town of Lyman in the county of york for the Purpose of Expressing our minds on the Desstressing situation of our Publick affairs in regard to the Declaration of war with great Britain and the great Provibilaty of our alliance with france at a very full meeting, the question was then taken to know who was for Peace and who was for war, a motion was then made to Pole the house and Every one Present voted there Disapprobation of the Present war, and wished for a speedy Restoration of Peace and then chose a committee to Draw up a memorial to send and lay before the President of the United States, Expressing our sintiments in regard to the Present war, we would therefore respectfully represent, that a war with great Britain in our Canded opinion, is a measure Destructive and ruinous, of our Independence, and of our futer Prosspect of rank and Destintion as a Nation, we therefor⟨e⟩ most harttily say, that we Disaprove of the Present war, with that Power, a Power solely Possesing the means to annoy and Injuer us, Congress must have mistaken the sentiments and feelings of the grate body of the yeomanry of this Country, for in our opinion we are unprepeared, for a contest, the End of which is beyond the reach of mortal Eye; we would not wish to be understood to mean that great Britain has not injuered us, but we Do say that there has bin times in which all the Disputes between us and that Nation might have bin settled on honourable terms, and we Do say and belive that france has Insulted us much more and we view war a serious calamity and we have Ever considered the Present war as no ordinery Event and anliance with france is the natural result of it, from which Evil may the good Lord Diliver us for we should Prefer the lot of the three hebrews in the fire furnice or the lot of Daniel in the lions Den, reather than fall a sacrifice to that Despot but relieing on your candor and Infermation we subscribe our selves obedient subjects to Peace and good order hopeing that you will Immediately order a sisation of all hostillities and we as in Duty bound shall Ever Pray.



John Low
}
A committee


Isachar Dam


Jacob Waterhouse




Jeremiah Roberts




Nathan Smith





